 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    QUILLER BARNES,                                    No. 2:19-cv-00558 KJM CKD (PS)
12                       Plaintiff,
13            v.                                         ORDER
14    INTERNAL REVENUE SERVICE,
15                       Defendants.
16

17          Plaintiff, proceeding pro se, has not paid the fee ordinarily required to file an action in this

18   court, and has filed an incomplete application to proceed without prepayment of fees. See 28

19   U.S.C. §§ 1914(a), 1915(a). Plaintiff indicates that his gross pay or wages are $5,083.33 and that

20   his take-home pay was $3,640.00 on March 15, 2019. Plaintiff does not explain whether he

21   receives this amount every two weeks, or on some other schedule. Plaintiff will be provided the

22   opportunity to submit either the appropriate affidavit in support of a request to proceed in forma

23   pauperis or the appropriate filing fee.

24          In accordance with the above, IT IS HEREBY ORDERED that:

25          1. Plaintiff shall submit, within fourteen days from the date of this order, either a

26   completed application and affidavit in support of his request to proceed in forma pauperis on the

27   form provided by the Clerk of Court, or the appropriate filing fee; plaintiff’s failure to comply

28   with this order will result in a recommendation that this action be dismissed; and
                                                        1
 1            2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 2   Forma Pauperis.

 3   Dated: April 3, 2019
                                                       _____________________________________
 4
                                                       CAROLYN K. DELANEY
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10   2/barnes0558.ifp_incomplete

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
